DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 09/01/2021 and 12/09/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-2 are objected to because of the following informalities:  
Claim(s) 1 recite phrase(s) “the male terminal”, “the female terminal”. The Examiner suggests amending the phrase(s) to recite “the male terminals” or “each male terminal” and “the female terminals” or “each female terminal” respectively, to restore antecedent clarity.
Claim(s) 2 not specifically addressed share the same informalities as claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 20160270257; hereinafter Mark) in view of Kittell et al. (US 945768).
Regarding claim 1, Mark teaches in figure(s) 1-24 An evaluation method for evaluating a charging connector in coolability by connecting an evaluation jig to the charging connector, the charging connector including a pair of male terminals coolable with a coolant, the evaluation jig including a pair of female terminals connectable to the pair of male terminals, the pair of female terminals being connected to the pair of male terminals in evaluating the charging connector in coolability (para. 69 - Each mating half 202A and 202B may include one or more connectors 204b disposed therein that are adapted to mate with a corresponding connector 204b on the opposing mating half. Each housing may include all male, all female, or a mixture of male and female connectors; figure 16; abs. -  electrical connector and electrical conductor may be actively cooled with a flow of heat transfer medium flowing substantially along a length of the electrical conductor; coolant flow vs current in figure 24), the method comprising: 
connecting the pair of female terminals to the pair of male terminals (para. 69 - Each mating half 202A and 202B may include one or more connectors 204b disposed therein that are adapted to mate with a corresponding connector 204b on the opposing mating half. Each housing may include all male, all female, or a mixture of male and female connectors; figures 15-16); 

    PNG
    media_image1.png
    644
    444
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    505
    435
    media_image2.png
    Greyscale

adjusting a connection state (step 414 in figure 23) between the male terminal and the female terminal such that contact resistance between the male terminal and the female terminal (para. 4 - reduce the resistance of the separable interface of the connector. Consequently, reducing this resistance … to increase the current carrying capability of a system); and 
after the adjusting the connection state, evaluating the coolability (heat transfer monitoring step 408, 420, 422 ) depending on whether the male terminal and the female terminal have a temperature (para. 42 - Cooling of the actively cooled electrical connection may be controlled by a controller incorporating one or more sensors to monitor parameter(s) which may include a temperature of the conductor, a temperature of the connector, the current, a temperature of the flow, the flow rate of the flow, a temperature of a connected system, and/or a state of charge (SOC) of a connected battery; para. 40 - active cooling may enable the overall actively cooled electrical connection to carry a current greater than the rated current capacity of either the electrical connectors, the electrical conductor assemblies, or both for a given steady state temperature rise; figures 22-24; coolant flow vs current in figure 24).
Mark does not teach explicitly contact resistance is 0.06 mΩ or more and 0.15 mΩ or less.
terminal have a temperature of 900C or lower when a charging current of 400A is supplied to the male terminal and the female terminal for 30 minutes.
However, Kittell teaches in figure(s) 1-10 contact resistance is 0.06 mΩ or more and 0.15 mΩ or less (col. 11 lines 55-60 :- resistance of each of the busbar connections at cells 510-513 is 0.107 milliohms; figure 5).
terminal have a temperature of 900C or lower when a charging current of 400A is supplied to the male terminal and the female terminal for 30 minutes (30 min charging @ 400A with temp <1400F; figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mark by having contact resistance is 0.06 mΩ or more and 0.15 mΩ or less. terminal have a temperature of 900C or lower when a charging current of 400A is supplied to the male terminal and the female terminal for 30 minutes as taught by Kittell in order to provide predictable thermal range for expected charging requirement as evidenced by "a high-current rapid charge battery module, that can be rapidly charged at high currents, while meeting temperature constraints during the charging process" (col. 2 lines 25-30).

Regarding claim 2, Mark in view of Kittell teaches the evaluation method according to claim 1, 
Kittell additionally teaches in figure(s) 1-10 wherein in the adjusting the connection state, the connection state is adjusted so that the contact resistance is 0.08 mΩ or more and 0.1 mΩ (col. 11 lines 55-60 :- resistance @ connection ~0.1 milliohms; figure 5) or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mark by having wherein in the adjusting the connection state, the connection state is adjusted so that the contact resistance is 0.08 mΩ or more and 0.1 mΩ as taught by Kittell in order to provide appropriate contact resistance range for specific fast charging requirement as evidenced by "a high-current rapid charge battery module, that can be rapidly charged at high currents, while meeting temperature constraints during the charging process" (col. 2 lines 25-30).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 KOUJIYA et al. (US 20190319317) discloses "contact failure detection system ".

 Sasaridis et al. (US 20200282851) discloses "Liquid cooled charging cable and connector".
Duenkel et al. (US 20200353830) discloses “Electrical Plug Connector And Electric Plug-In Connection”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868